                                                                             FILED IN THE
1                                                                        U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON



2                                                                   Jun 12, 2019
                                                                        SEAN F. MCAVOY, CLERK

3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     JAKE SHREVES,                              No.   1:19-cv-03012-SMJ
5
                              Plaintiff,        ORDER DENYING MOTION TO
6                                               DISMISS
                 v.
7
     FRONTIER RAIL CORPORATION
8    and YAKIMA CENTRAL RAILWAY
     CORPORATION,
9
                              Defendants.
10

11         Before the Court is Defendant Frontier Rail Corporation’s Motion for

12   Dismissal under FRCP 12(b), ECF No. 12. Plaintiff Jake Shreves opposes the

13   motion. ECF No. 15. As the Court finds that oral argument is not warranted under

14   Local Civil Rule 7(i)(3)(B)(iii), the Court considered the motion without oral

15   argument on the date signed below. Having reviewed the briefs and the file in this

16   matter, the Court is fully informed and denies the motion.1

17                                   BACKGROUND

18         On or about January 28, 2016, Plaintiff was performing his job duties for

19
     1
       The Court exercises its discretion and declines to consider any materials outside
20   the pleadings in deciding this motion. Thus, the motion shall not be converted to a
     summary judgment motion.


     ORDER DENYING MOTION TO DISMISS - 1
1    Defendants near Harrah, Washington. ECF No. 10 at 3. As Plaintiff walked on or

2    next to the railroad tracks, he fell into a hole and sustained severe injuries. Id. In or

3    about February 2016, Plaintiff sustained new or exacerbated injuries when he fell

4    due to uneven or poorly maintained terrain while performing his job duties for

5    Defendants near Finley, Washington. Id. These worksites are owned, operated,

6    controlled, or maintained by Defendants. Id.

7          Plaintiff notified or attempted to notify Defendants of his work-related

8    personal injuries sustained in January and February 2016. Id. He also sought and

9    received medical attention for his work-related personal injuries and notified or

10   attempted to notify Defendants of such medical attention. Id.

11         In 2015 and 2016, Plaintiff reported to Defendants hazardous safety and

12   security conditions and concerns, including issues he believed constituted violations

13   of laws, rules, and regulations. Id. at 4. He refused to work or authorize the use of

14   equipment, track, or structures when confronted by a hazardous safety or security

15   condition related to the performance of his duties. Id.

16         Because he sustained and reported a work-related personal injury,

17   Defendants denied Plaintiff a bonus payment to which he would have otherwise

18   been entitled. Id. On or about March 1, 2016, Defendants terminated Plaintiff’s

19   employment. Id.

20         At or about the time of his termination, Defendants made false or defamatory




     ORDER DENYING MOTION TO DISMISS - 2
1    statements about Plaintiff to other employees and third parties, including falsely

2    accusing him of stealing gas and stating he was armed and dangerous. Id. at 5.

3    Defendants attempted to coerce other employees into providing false, incriminating

4    evidence against Plaintiff and took disciplinary action against those other

5    employees when they refused to do so. Id.

6          On March 12, 2019, Plaintiff filed his Second Amended Complaint. ECF No.

7    10. He seeks to recover damages for injuries and other relief under the Federal

8    Employers Liability Act (“FELA”), 45 U.S.C. § 51 et seq. and the Federal Railroad

9    Safety Act (“FRSA”), 49 U.S.C. § 20109. Id. On April 22, 2019, Defendant Frontier

10   Rail Corporation filed the instant motion to dismiss. ECF No. 12.

11                                  LEGAL STANDARD

12         A complaint must contain “a short and plain statement of the claim showing

13   that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Under Federal Rule of

14   Civil Procedure 12(b)(6), a complaint is subject to dismissal if it “fail[s] to state a

15   claim upon which relief can be granted.” “Threadbare recitals of the elements of a

16   cause of action, supported by mere conclusory statements, do not suffice.” Ashcroft

17   v. Iqbal, 556 U.S. 662, 678 (2009).

18         To survive a motion to dismiss under Rule 12(b)(6), a complaint must allege

19   “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp.

20   v. Twombly, 550 U.S. 544, 570 (2007). A claim is plausible on its face when “the




     ORDER DENYING MOTION TO DISMISS - 3
1    plaintiff pleads factual content that allows the court to draw the reasonable inference

2    that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.

3    “Where the well-pleaded facts do not permit the court to infer more than the mere

4    possibility of misconduct, the complaint has alleged—but has not ‘show[n]’—’that

5    the pleader is entitled to relief.’” Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).

6           In deciding a Rule 12(b)(6) motion, the Court construes the complaint in the

7    light most favorable to the plaintiff and draws all reasonable inferences in the

8    plaintiff’s favor. Ass’n for L.A. Deputy Sheriffs v. County of Los Angeles, 648 F.3d

9    986, 991 (9th Cir. 2011). The Court accepts as true all factual allegations contained

10   in the complaint. Iqbal, 556 U.S. at 678.

11                                       DISCUSSION

12          Frontier moves for dismissal under Rule 12(b)(6), arguing Plaintiff cannot

13   maintain FELA and FRSA claims against it because there was no employment

14   relationship between them. ECF No. 12 at 1. In other words, it argues it was never

15   Plaintiff’s employer. Id. It further argues that because it is not a common carrier, a

16   statutory requirement for FELA and FRSA claims, Plaintiff’s claims against it must

17   fail. Id.

18          In support of its first argument regarding the lack of employer-employee

19   relationship, it offers payroll records and an employee list, as well as a declaration

20   from Paul Didelius, Frontier’s president. In support of its second argument that it is




     ORDER DENYING MOTION TO DISMISS - 4
1    not a common carrier, it again references Didelius’s declaration, as well as a copy

2    of a determination by the U.S. Railroad Retirement Board apparently stating that

3    Frontier is not a railroad.

4          As the Court declines to consider these extraneous materials outside the

5    pleadings, the Court accepts as true Plaintiff’s allegations that he was employed by

6    Frontier and that Frontier is a rail carrier engaged in interstate commerce. See ECF

7    No. 10 at 2, 6, 9. Accordingly, Plaintiff pleads sufficient factual content that allows

8    the Court to draw the reasonable inference that Frontier is liable for the misconduct

9    alleged. Subsequent fact discovery2 will reveal whether Plaintiff’s claims against

10   Frontier will pass muster, at which point these arguments may be revisited.

11         Accordingly, IT IS HEREBY ORDERED:

12                Defendant Frontier Rail Corporation’s Motion for Dismissal under

13                FRCP 12(b), ECF No. 12, is DENIED. The related request for fees

14                and costs is also denied.

15         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

16   provide copies to all counsel.

17         DATED this 12th day of June 2019.

18                       ________________________________
                         SALVADOR MENDOZA, JR.
19                       United States District Judge

20   2
      The sheer fact that the parties dispute the relationship between Frontier and
     Defendant Yakima Central Railway is an indication that discovery is necessary.


     ORDER DENYING MOTION TO DISMISS - 5
